Citation Nr: 1720688	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-36 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service connected lumbar spine intervertebral disc syndrome with degenerative arthritis and stenosis, status post microdiscectomy (lumbar spine disability).

2.  Entitlement to a separate compensable rating for bladder impairment associated with lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Fleury Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2004 to October 2008 during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a lumbar spine disability and assigned an initial noncompensable disability rating.

In August 2010, the Veteran submitted a VA appeal hearing options form, indicating that she would like to testify at a Board hearing with respect to the claim.  However, the record shows that the Veteran subsequently withdrew this request in a July 2014 statement.

In an August 2012 rating decision, the RO increased the disability rating for the Veteran's lumbar spine disability to 40 percent, effective October 6, 2008, the date of the Veteran's discharge from service.  In February 2015, the RO proposed a reduction of the rating for the Veteran's lumbar spine disability, however, in August 2016; the RO issued a supplemental statement of the case, which continued the 40 percent rating.

The case was previously before the Board in May 2015, at which time the Board assumed jurisdiction of a total disability rating based on individual unemployability due to service-connected disability (TDIU) claim that had been raised by the record, but not yet developed.  The Board remanded the case for a VA examination to determine the current severity of the Veteran's lumbar spine disability; to obtain relevant medical treatment records; and to provide the Veteran with VCAA notice relevant to her claim for entitlement to a TDIU.  In a February 2016 statement, the Veteran withdrew the claim for individual unemployability (IU).  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of a VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2016, the RO issued a supplemental statement of the case, which continued the 40 percent rating for the lumbar spine disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement, which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

On review of the record, clarification is necessary regarding the nature and extent of additional neurological abnormalities, including any bladder disorder, associated with the Veteran's lumbar spine disability.  Therefore, the issue of entitlement to separate compensable ratings for bladder impairment associated with lumbar spine disability has been bifurcated from the issue of entitlement to an initial rating in excess of 40 percent for the Veteran's service connected lumbar spine disability.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for lumbar spine intervertebral disc syndrome with degenerative arthritis and stenosis, status post microdiscectomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The Veteran's service treatment records and VA treatment records pertaining to the Veteran's claim for disability benefits have been obtained and associated with the claims file.

VA examined the Veteran during the pendency of the appeal in August 2012, January 2015 and June 2016.  Subsequent to the last VA examination for the Veteran's lumbar spine, the Court in Correia v. McDonald, 28 Vet. App. 158, 169 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the August 2012 VA examination report included only active range of motion findings.  The examination report did not include range of motion findings for passive range of motion, and it did not specify whether the results were weight-bearing or non-weight-bearing.  The January 2015 and June 2016 VA examination reports included active range of motion findings and specified whether the results were weight-bearing, however, they did not include passive range of motion findings.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.

Initially, remanding for another VA examination would not remedy the lack of testing performed at the Veteran's August 2012 and January 2015 VA examinations.  With regard to the most recent June 2016 VA examination, recognition is given to the fact that the June 2016 VA examination report did not address passive range of motion studies as required by Correia.  However, the June 2016 VA examination specified that there was evidence of pain with range of motion.  Further, the Veteran's claim for a rating in excess of 40 percent for her lumbar spine requires a finding of ankylosis or incapacitating episodes.  Thus, the Board finds that given the fact that the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in the June 2016 VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.  For these reasons, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

As noted in the introduction, the claim had been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II. Initial Rating for Lumbar Spine Disability

The Veteran seeks an initial disability rating for lumbar spine intervertebral disc syndrome with degenerative arthritis and stenosis, status post microdiscectomy, in excess of 40 percent from October 2008.

The Veteran asserts that her condition has impacted her mental health and quality of life, and that basic daily activities are negatively affected as a result of the severity of symptomatology associated with her service-connected disability.  The Veteran asserts that she has had to miss several days of school because of her lumbar spine disability.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for status post microdiscectomy with degenerative changes and disc bulges of the lumbar spine was granted in a February 2009 rating decision, which assigned a non-compensable rating effective October 6, 2008.  In an August 2012, rating decision the RO increased the disability rating to 40 percent effective October 6, 2008.

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

When evaluating joint disabilities rated based on limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).

As noted, the Court in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), clarified the additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a rating in excess of 40 percent.

Service treatment records in June 2008 reflect that the Veteran was diagnosed with lumbago in November 2006; herniated disc in July 2007; and intervertebral disc degeneration in August 2007.  In June 2008, a treatment provider noted that the Veteran had forward flexion to 75 degrees with pain beginning at 30 degrees; and noted that pain limited motion.

An August 2012 VA examination report reflects that the Veteran was diagnosed with chronic low back pain status post L5-S1 discectomy.  During the range of motion testing the Veteran reported that she was in too much pain to perform the required movements, with the exception of 5 degrees of left lateral flexion.  The treatment provider noted that the Veteran had forward flexion to 0 degrees.  The Veteran also indicated that she was unable to perform the repetitive-use testing.  The examiner noted that the Veteran became slightly tearful when asked if she could at least attempt to try the range of motion testing.  The examiner noted, that the Veteran was able to go from standing to sitting, sitting to standing, and was also able to get onto, off of, and lay down on the examination table.  The examiner opined that it indicated that the range of motion was possibly greater than that which was demonstrated during range of motion testing.

The August 2012 VA examiner found that the Veteran had intervertebral disc syndrome.  The examiner noted that the Veteran did not have any incapacitating episodes over the past 12 months.  The Veteran reported that she had weekly flare-ups, which lasted most of the day and left the Veteran unable to get up and move.  The Veteran stated that her low back pain limited her ability to lift, sit, and stand for prolonged periods, exercise, pick up her son, and interfered with her sleep.  The Veteran reported that her chronic back pain and her posttraumatic stress syndrome prevented her from working.

A January 2015 VA examination report reflects that the Veteran was diagnosed with degenerative arthritis of the spine, status post microdiscectomy.  The examiner noted that upon examination of the lumbar spine, the Veteran's initial range of motion was normal.  The examiner noted that the Veteran had forward flexion to 90 degrees, and there was pain on forward flexion.  The examiner noted that while there was pain on the range of motion examination, it did not result in or cause functional loss.  The examiner found that the Veteran did not have ankylosis or intervertebral disc syndrome.  The examiner noted that the Veteran did not report that flare-ups impacted the function of her lumbar spine, and that she did not report having any functional loss or functional impairment of the lumbar spine.  The examiner opined that the Veteran's lumbar spine condition did not impact her ability to work.

A June 2016 VA examination report reflects that the Veteran had forward flexion to 25 degrees, with pain during forward flexion.  The examiner noted that the Veteran was in obvious pain during the examination and made her best effort through pain for evaluation for range of motion.  The examiner found that there was no ankylosis of the spine.  The examiner found that the Veteran had intervertebral disc syndrome, but did not have any incapacitating episodes in the past 12 months.  The examiner noted that the Veteran reported incapacitating episodes, which lasted a day, and forced her to stay in bed.  The Veteran reported that she would call her primary care physician for recommendations; however, the examiner noted that there was no objective evidence of medical care at those times.  The Veteran reported that as a result of her functional loss of her lumbar spine she was not able to do prolonged walking (10 min), sitting (10 min), bending, squatting, lifting, and standing (less than 10 min).  In addition, the Veteran reported that a prolonged drive would worsen the pain.  The examiner found that the range of motion was abnormal and it contributed to a functional loss; and as a result, the Veteran was minimally able to bend forward due to pain; and it limited her recreational activities like playing with her son.  The examiner opined that the Veteran's lumbar spine condition impacted her ability to work because she was limited in all movements of the back.

Based upon these findings, the Veteran is not entitled to a rating higher than 40 percent for her lumbar spine disability.  None of the objective findings demonstrates unfavorable ankylosis of the thoracolumbar spine (or the entire spine).  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 30th edition, p. 93.  Unfavorable ankylosis is a consolidated joint in a position that is not anatomically correct; i.e., not in an upright position.  See 38 C.F.R. § 4.71a, Plate V (normal flexion-extension of the thoracolumbar spine is from 0 to 90 degrees of (forward) flexion and 0 to 30 degrees of (backward) extension, with 0 degrees meaning standing upright.).  The Veteran does not have ankylosis of the lumbar spine.

Further, no additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the spine, because of pain.  As noted, the Board is aware of the Court's decision in Correia; however, given the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The Board finds that while the Veteran's medical treatment records reflect a diagnosis of intervertebral disc syndrome, the records do not show incapacitating episodes of intervertebral disc syndrome.  Accordingly, a higher rating is not warranted on that basis.

While, the Veteran has asserted that she has weekly flare-ups which last most of the day and leave her unable to get up and move, the assertion does not support a finding of an incapacitating episode.  An "incapacitating episode" has a specific definition, which is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a.  The medical evidence in the file does not support a finding of an incapacitating episode as contemplated by VA regulations.  There are no medical records in the file, which show doctor-prescribed bed rest during the period on appeal.  Therefore, a rating based on incapacitating episodes is not warranted.  In addition, the Veteran was not noted as having any significant periods of incapacitating episodes.  Therefore, the next higher 60 percent disability evaluation under Diagnostic Code 5243 would not apply.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered whether a separate rating is warranted for neurological impairment associated with the Veteran's lumbar spine disability.  In this case, separate ratings are in effect for radiculopathy of the lower extremities.  However, clarification is necessary regarding the nature and extent of additional neurological abnormalities, including any bladder disorder, associated with the Veteran's lumbar spine disability.  The issue is addressed in the REMAND portion of the decision below.

For the reasons set forth above, the Boards finds that the preponderance of the evidence is against the claim for an increased rating in excess of 40 percent for the service-connected lumbar spine disability.  As the preponderance of the evidence is against the Veteran's claim for a higher initial rating for her lumbar spine disability, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.

III. Extraschedular Rating

The ratings provided under the Rating Schedule represent the average impairment presented by certain disabilities.  38 C.F.R. § 3.321(a).  While an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, it may not completely account for the veteran's individual circumstances.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.

In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.

Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.

If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In the present case, referral for extraschedular consideration is not warranted.  A comparison of the Veteran's lumbar spine disability and the applicable rating criteria does not show such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The symptoms associated with the Veteran's lumbar spine disability (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 40 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the spine due to pain.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As previously noted, in May 2015, the Board assumed jurisdiction of the issue of entitlement to TDIU in the Veteran's remanded appeal.  The Veteran contacted VA in February 2016 and stated that individual unemployability (IU) was not a part of the contentions of her original claim and that she wanted to remove the IU from her appeal.  In August 2016, a supplemental statement of the case removed the issue of IU from the Veteran's remanded appeal.  Moreover, there is no indication in the record that the Veteran's service-connected lumbar spine disability has a significant negative impact on her employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

Entitlement to a rating in excess of 40 percent for lumbar spine intervertebral disc syndrome with degenerative arthritis and stenosis, status post microdiscectomy, is denied.


REMAND

In a March 2015 statement, the Veteran complained that she had lost control of her bladder.  Following that statement, VA treatment records reflect that the Veteran denied bowel or bladder problems in April 2015 and June 2015.  In addition, the June 2015 VA examination report indicated that the Veteran did not have a bowel or bladder impairment related to the lumbar spine.

Given the conflicting nature of the evidence, the Veteran should be afforded a neurological examination, with appropriate testing, to assess the nature and severity of any neurological symptoms, including bladder impairment.  The VA neurological examiner should also clarify whether any bladder impairment is associated with the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records that are not currently associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of any neurological manifestations associated with the Veteran's lumbar spine, to include any bladder disorder.

a.  The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

b.  The examination report should indicate whether the Veteran has a bladder disorder associated with her lumbar spine disability.

c.  The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Following the completion of the requested actions, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


